Case 1:20-cv-02274-RM-SKC Document 21 Filed 08/25/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02274-RPM-SKC

  LIFELINK FOUNDATION, INC.,

          Plaintiff,

  v.

  LIFELINK.COM, INC.,

          Defendant.

       UNOPPOSED MOTION FOR LEAVE TO RESTRICT ACCESS TO PORTIONS OF
       DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY
                                INJUNCTION

          Defendant LifeLink.com, Inc., by and through their counsel, pursuant to

  D.C.Colo.LCivR 7.2, respectfully requests that the Court place under “Level 1 Restricted

  Access” portions of Defendant’s Opposition to Plaintiff’s Motion for Preliminary Injunction

  (“Defendant’s Opposition”) and supporting Exhibit A (the Declaration of Greg Johnsen) stating

  as follows:

          1.      Pursuant to D.C.Colo.LCivR 7.1(a), counsel for Defendant have conferred with

  counsel for Plaintiff and is authorized to state that Plaintiff does not oppose this motion.

          2.      On August 21, 2020, the parties agreed to and moved this Court to enter a

  Stipulated Protective Order (ECF No. 17) to govern the production and use of certain materials

  related to the lawsuit, namely confidential business information, including marketing, financial,

  and customer information of the parties. The parties’ joint motion for entry of the Stipulated

  Protective Order is still pending before the Court; however the parties agreed that it would
Case 1:20-cv-02274-RM-SKC Document 21 Filed 08/25/20 USDC Colorado Page 2 of 5




  control with respect to disclosure of confidential information in connection with LifeLink.com’s

  opposition and LifeLink Foundation’s reply.

         3.      Pursuant to D.C.Colo.LCivR 7.2(c), motions to restrict must address, at a

  minimum, the following factors (1) the nature of the material or the proceeding at issue; (2) the

  private interest that, when weighed against the qualified right or presumption of public access to

  court files and proceedings, warrants the relief sought; (3) the clearly defined and serious injury

  that would result if the relief sought is not granted; and (4) why a less restrictive alternative to

  the relief sought is not practicable or would not adequately protect the interests in question (e.g.

  redaction, summarization, limited sealing of exhibits or portions of exhibits).

         4.      Courts have supervisory powers over their own records and files and may “seal

  documents ‘if the public’s right of access is outweighed by competing interests.’” United States

  v. Hickey, 767 F.2d 705, 708 (10th Cir. 1985) (citing In re Knight Publ’g Co., 743. F.2d 231, 235

  (4th Cir. 1984)). The decision to limit access to records is “best left to the sound discretion of

  the trial court, a discretion to be exercised in light of the relevant facts and circumstances of the

  particular case.” Id. (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). When a

  party’s competitively sensitive material is at issue, courts should “refuse[d] to permit their files

  to serve as . . . sources of business information that might harm a litigant’s competitive

  standing.” Nixon, 435 U.S. at 598; see also SMB Site Servs., LLC v. Garrett, No. 10-cv-000385-

  WJM-BNB, 2011 WL 1375117, at *3 (D. Colo. Apr. 12, 2011) (citing Nixon) (“Access [to

  judicial records is] properly denied where court files might serve as a source of business

  information that could harm a litigant’s competitive standing.”).




                                                     2
Case 1:20-cv-02274-RM-SKC Document 21 Filed 08/25/20 USDC Colorado Page 3 of 5




         5.      Due the highly confidential and sensitive nature of certain business, marketing,

  financial and customer information contained in portions of Defendant’s Opposition and portions

  of Exhibit A, Defendant meets the requirements for restricting access. Specifically, Defendant’s

  business and competitive standing will be substantially harmed as a result of disclosing this

  confidential information; and this competitive harm outweighs the presumption of public access.

         6.      Defendant therefore respectfully requests, and Plaintiff does not oppose, that

  portions of Defendant’s Opposition and Exhibit A be granted Level 1 Restricted Access as

  follows:

                a.     Opposition: Defendant will file in the public record a redacted version of

                       its Opposition (which redacts specific references to confidential and

                       sensitive competitive business, marketing, financial, and customer

                       information) and requests that the original unredacted version of its

                       Opposition be designated with a Level 1 Restricted Access; and

                b.     Exhibit A: Defendant will file in the public record a redacted version of

                       supporting Exhibit A (which redacts specific references to confidential and

                       sensitive competitive business, marketing, financial, and customer

                       information) and requests that the original unredacted version of Exhibit A

                       be designated with a Level 1 Restricted Access.

         WHEREFORE, for the reasons stated above, Defendant respectfully requests the Court

  grant this Motion and apply “Level 1 Restricted Access” to the relevant portions of Defendant’s

  Opposition and Exhibit A.




                                                  3
Case 1:20-cv-02274-RM-SKC Document 21 Filed 08/25/20 USDC Colorado Page 4 of 5




  August 25, 2020             Respectfully submitted,

                                 s/Caroline McIntyre
                                 Daniel J. Bergeson
                                 Caroline McIntyre
                                 Susan Bower
                                 BERGESON, LLP
                                 111 N. Market Street, Suite 600
                                 San Jose, CA 95113
                                 dbergeson@be-law.com; cmcintyre@be-law.com;
                                 sbower@be-law.com

                                 Hope Hamilton
                                 HOLLAND & HART LLP
                                 One Boulder Plaza
                                 1800 Broadway, Suite 300
                                 Boulder, Colorado 80302
                                 hihamilton@hollandhart.com; ceradoci@hollandhart.com;
                                 docketingteam@hollandhart.com

                               ATTORNEYS FOR DEFENDANT
                               LIFELINK.COM, INC.




                                        4
Case 1:20-cv-02274-RM-SKC Document 21 Filed 08/25/20 USDC Colorado Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that on 8/25/2020, I served true copies of the following document(s)
  described as UNOPPOSED MOTION FOR LEAVE TO RESTRICT ACCESS TO
  PORTIONS OF DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR
  PRELIMINARY INJUNCTION on the interested parties in this action as follows:


          Hugh Q. Gottschalk                               Dean A. Kent
          Daniel N. Guisbond                               Trenam Law
          Wheeler Trigg O’Donnell LLP                      101 East Kennedy Boulevard
          370 Seventeenth Street, Suite 4500               Suite 2700
          Denver, CO 80202                                 Tampa FL 33602
          Telephone: 303.244.1809                          Telephone: 813.223.7474
          Facsimile: 303.244.1879                          Facsimile: 813.229.6553
          gottschalk@wtotrial.com                          dkent@trenam.com
          guisbond@wtotrial.com


         BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
  document(s) to be sent from e-mail address ceradoci@hollandhart.com to the persons at the e-
  mail addresses listed in the Service List. I did not receive, within a reasonable time after the
  transmission, any electronic message or other indication that the transmission was unsuccessful.

          BY CM/ECF NOTICE OF ELECTRONIC FILING: Participants in the case who are
  registered CM/ECF users will be served by the CM/ECF system. Participants in the case who
  are not registered CM/ECF users will be served by mail or by other means permitted by the court
  rules.

                                                      s/Craig Radoci
                                                      Craig Radoci




                                                  5
